BAUM, Chief Judge
(concurring):
I concur with the principal opinion and write only to express concern with the concept of an appellate court having authority to affirm a finding of guilty of an offense that is not included within a guilty finding before the court, but, instead, is simply closely related to the offense for which there is a finding. Article 59, UCMJ, 10 U.S.C. § 859, grants authority to an appellate court to affirm so much of a finding of guilty as includes a lesser included offense, but says nothing about a closely related offense. Nevertheless, our higher Court, the Court of Appeals for the Armed Forces, has embraced the idea that a lesser, but not included, offense may be affirmed if it is closely related to the major offense for which there is a finding. United States v. Bivins, 49 M.J. 328 (C.A.A.F.1998). The lead opinion in this case finds the closely related offense doctrine, or approach, inapplicable. However, the facts of our case offer a glimpse of issues that may be encountered when dealing with the doctrine. Even without the difficulties discussed in the principal opinion, which prevent affirming guilt of the closely related dereliction of duty offense, I would be unable to affirm guilt of dereliction of duty because of the knowledge element present in that offense that is not a part of the major offense of failure to obey a lawful general regulation. Knowledge of the general regulation violated by Appellant is not required as an element of that offense, but knowledge of the relevant military duty is a prerequisite to a guilty finding of dereliction of that duty. When dealing with lesser included offenses, the elements of the lesser offense are included within the major offense, so when an accused pleads guilty to a major offense he is also pleading guilty to all the elements of the minor offense. Such is not the ease with a closely related offense.
Appellant in this case did not plead guilty to the knowledge element of dereliction of duty and it was not explained to him that by pleading guilty to failure to obey a lawful general order he could also be found guilty of dereliction of duty. Although Appellant volunteered during the guilty plea inquiry that he had been told by his superiors of a duty to support his child, he was not advised by anyone that because of this knowledge his plea of guilty to failure to obey a lawful general order would also encompass the closely related offense of dereliction of duty. In my view, there is nothing in the record to support a plea of guilty to dereliction of duty, and I am unable to affirm a finding of guilty of that offense without such a plea. We have *837statutory authority under Article 59, UCMJ to make this kind of finding for a lesser included offense, but lack such statutory authority for a closely related offense. Moreover, I see additional problems when it comes to determining applicable closely related offenses, absent more guidance from our higher Court on this subject. Further explanation addressing the indicia of a closely related offense would be helpful. The developmental history of lesser included offenses, as outlined in United States v. Littles, 35 M.J. 644 (N.M.C.M.R.1992) reveals difficulties that can be encountered in establishing what offenses are in fact lesser included. Those problems are magnified many times with resp.ect to closely related offenses.
Chief Judge Richard D.S. Dixon III, the Chief Judge of the Air Force Court of Criminal Appeals at the time that Court decided United States v. Bivins, 45 M.J. 501, 502 (A.F.Ct.Crim.App.1996) disagreed with the majority’s affirming of dereliction of duty as a lesser included offense of failure to obey a lawful general order. In so doing, he pointed out that:
To qualify as a lesser included offense, the greater offense must include all of the elements of the lesser offense and more. United States v. Foster, 40 M.J. 140 (C.M.A.1994). A willful dereliction of duty cannot be a lesser included offense of a violation of a lawful general regulation because a dereliction of duty contains an element which a violation of a lawful general regulation does not. In order to convict an accused for willful dereliction of duty, the government must prove that the accused had knowledge of the duty. MCM, Part IV, paragraph 16c(3)(b) (1995). However, since knowledge is not an element of the offense of violating a lawful general regulation, knowledge of a lawful general regulation need not be alleged or proved. MCM, Part IV, paragraph 16c(l)(d) (1995).
By finding that the inquiry into appellant’s guilty plea to violating a lawful general regulation “fully apprised the appellant of the elements of dereliction of duty,” the majority opinion, in my view, makes the providence inquiry little more than a sham.
45 M.J. at 503. When that case was subsequently reviewed by the Court of Appeals for the Armed Forces, that Court agreed with the conclusion that dereliction of duty is not a lesser included offense of failure to obey a lawful general regulation, but, despite that determination and the other objections raised by Chief Judge Dixon that follow such a determination, the Court went on to affirm the Air Force Court’s guilty finding of dereliction of duty, applying the concept of a lesser closely related offense. The concerns that Chief Judge Dixon and I have raised with respect to this matter prompt me to recommend that the Court of Appeals for the Armed Forces take another look at the decisions on this subject, with a view to either modifying its stance on affirming lesser closely related offenses or providing further explication of the underlying authority for approval of such offenses by an appellate court.